United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1742
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Gregory Stanek,                          *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: September 23, 2010
                                 Filed: October 6, 2010
                                  ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Gregory Stanek challenges the sentence the district court1 imposed after he
pleaded guilty to (1) conspiring to distribute and possess with intent to distribute 500
grams or more of a mixture or substance containing methamphetamine and 5
kilograms or more of a mixture or substance containing cocaine, in violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(A)(viii) and 846, and 18 U.S.C. § 2; (2) using and carrying
a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C.
§§ 924(c)(1)(A); and (3) forfeiture under 18 U.S.C. § 924(d) and 28 U.S.C. §§ 2461

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
and 5872. His counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the sentence is unreasonable. Having
reviewed the district court’s sentence for abuse of discretion as required under United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc), we conclude that the
sentence is not unreasonable, see United States v. Sicaros-Quintero, 557 F.3d 579, 583
(8th Cir. 2009) (presumption of reasonableness to sentence at bottom of Guidelines
range); United States v. Watson, 480 F.3d 1175, 1177 (8th Cir. 2007) (discussing
abuse of discretion). Further, we have reviewed the record independently under
Penson v. Ohio, 488 U.S. 75, 80 (1988), and have found no non-frivolous issues for
appeal.

      Accordingly, we affirm the district court’s judgment, and we grant counsel’s
motion to withdraw, subject to counsel informing appellant about procedures for
seeking rehearing and filing a petition for certiorari.
                       ______________________________




                                         -2-